Case 19-40067-elm11 Doc 168 Filed 03/13/19                Entered 03/13/19 18:19:38   Page 1 of 21



 Jeffrey Cohen, Esq. (admitted pro hac vice)
 Colorado Bar No. 10876
 Anthony Garcia, Esq. (admitted pro hac vice)
 Colorado Bar No. 49481
 COHEN, LLC
 1600 Broadway, Suite 1660
 Denver, Colorado 80202
 Tel: (303) 524.3636
 Email: jcohen@cohentrial.com
          agarcia@cohentrial.com
 Attorneys for Certain Gigi’s Cupcakes, LLC Franchisees


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION
  IN RE:                                       §
                                               §    CASE NO. 19-40067- ELM-11
  SOVRANO, LLC;                                §       Jointly Administered With:
  MR. GATTI’S, LP;                             §         CASE NO. 19-40069-11
  GATTI’S GREAT PIZZA, INC.;                   §         CASE NO. 19-40070-11
  GIGI’S CUPCAKES, LLC;                        §         CASE NO. 19-40072-11
  GIGI’S OPERATING, LLC;                       §         CASE NO. 19-40073-11
  GIGI’S OPERATING II, LLC;                    §         CASE NO. 19-40074-11
  KEYCORP, LLC.                                §         CASE NO. 19-40302-11
                                               §
                                               §       (Chapter 11)


    FRANCHISEES’ OBJECTION TO DEBTORS’ FIRST OMNIBUS MOTION
      PURSUANT TO 11 U.S.C. § 365 TO REJECT CERTAIN FRANCHISE
  AGREEMENTS AND FRANCHISEES’ ELECTION TO RETAIN RIGHTS UNDER
                        11 U.S.C. § 365(n)(1)(B)




                                ** This area intentionally left blank **




                                                   i
Case 19-40067-elm11 Doc 168 Filed 03/13/19                               Entered 03/13/19 18:19:38                        Page 2 of 21



                                                                   I.
                                                TABLE OF CONTENTS

 II.    TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

 III.   THE POINTS OF DECISION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     1

 IV.    THE SALIENT FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                2

        A.        Relevant Background Giving Rise to Pre-Petition Litigation and
                  Defaults in the UFAs . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
        B.        Events Giving Rise to the Motion to Reject the Franchisees’ UFAs . . . . . . 5
        C.        Franchisees’ Election to Retain Rights Pursuant to 11 U.S.C.
                  § 365(n)(1)(B) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    6

 V.     ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         6

        Point I:         The majority view in the United States is that the Franchisees
                         may retain the right to use trademarks and other intellectual
                         property after the license is rejected pursuant to 11 U.S.C.
                         § 365(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
        Point II:        Debtors’ rejection of the Franchisees’ UFAs is a bad faith
                         retaliation that discriminates against the Franchisees for insisting
                         that defaults in the UFAs be cured. Malice is not sound
                         business judgment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

 VI.    CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16




                                                                   ii
Case 19-40067-elm11 Doc 168 Filed 03/13/19                               Entered 03/13/19 18:19:38                    Page 3 of 21



                                                                  II.
                                               TABLE OF AUTHORITIES
 A.        Cases

 Chilton Ins. Co. v. Pate & Pate Enterprises, Inc.,
 930 S.W.2d 877 (Tex. App. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

 Grayling Lumber Co. v. Hemingway,
 194 S.W. 508 (Ark. 1917) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

 In re Crumbs Bake Shop, Inc.,
 522 B.R. 766 (Bankr. D.N.J. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

 In re Dan Hixson Chevrolet Co.,
 12 B.R. 917 (Bankr. N.D. Tex. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

 In re Exide Techs.,
 607 F.3d 957 (3d Cir. 2010), as amended (June 24, 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 9

 In re Pilgrim's Pride Corp.,
 403 B.R. 413 (Bankr. N.D. Tex. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 15-16

 In re SIMA Int'l, Inc.,
 No. 17-21761 (JJT), 2018 WL 2293705 (Bankr. D. Conn. May 17, 2018) . . . . . . . . . . . 1, 6-11

 In re Tempnology, LLC,
 879 F.3d 389 (1st Cir. 2018) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 10, 12

 Lubrizol Enterprises, Inc. v. Richmond Metal Finishers, Inc.,
 756 F.2d 1043 (4th Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 10

 M & M Elec. Contractor, Inc. v. Cumberland Elec. Membership Corp.,
 529 S.W.3d 413 (Tenn. Ct. App. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

 Riedlinger v. Steam Bros., Inc.,
 826 N.W.2d 340 (N.D. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

 Scott-Reitz Ltd. v. Rein Warsaw Assocs.,
 658 N.E.2d 98 (Ind. Ct. App. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

 Sunbeam Products, Inc. v. Chicago Am. Mfg., LLC,
 686 F.3d 372 (7th Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 10-11

 Wilson v. Kreusch,
 675 N.E.2d 571 (Ohio App. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
                                                                  iii
Case 19-40067-elm11 Doc 168 Filed 03/13/19                                 Entered 03/13/19 18:19:38                      Page 4 of 21



 B.        Statutes and Court Rules

 11 U.S.C. § 101(35A) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

 11 U.S.C. § 365(n)(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 6, 8-9

 11 U.S.C. § 365(n)(2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

 11 U.S.C. § 365(n)(3) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9




                                           ** This area intentionally left blank **




                                                                    iv
Case 19-40067-elm11 Doc 168 Filed 03/13/19          Entered 03/13/19 18:19:38    Page 5 of 21



        4 Box, LLC; Gourmet Cupcakes, LLC; JJM, LLC; Koumbari Dolce, LLC; Morgan

 Foods, Inc.; Rylane Group, LLC; Sugar On Top Corporation; and Sugarlips Bakery, LLC

 (collectively, the “Franchisees”), through their counsel, COHEN, LLC, hereby submit this

 Objection to Debtors’ First Omnibus Motion Pursuant to 11 U.S.C. § 365 to Reject Certain

 Franchisee Agreements (the “Motion”) and Franchisees’ Election to Retain Rights Under

 11 U.S.C. § 365(n)(1)(B) (the “Objection and Election”). In support of this Objection and

 Election the Franchisees respectfully offer the following arguments and Appendix.

                                             III.
                               THE POINTS OF DECISION

        Under the majority view expressed in In re SIMA Int'l, Inc., No. 17-21761 (JJT), 2018

 WL 2293705 (Bankr. D. Conn. May 17, 2018) (selected for publication), 1 the Franchisees

 are allowed to continue using the Gigi’s Cupcakes trademarks, even after rejection,

 pursuant to applicable non-bankruptcy law. As to the balance of Gigi’s intellectual

 property, the Franchisees elect to retain their right to use such property pursuant to 11

 U.S.C. § 365(n)(1)(B). In all events, capricious retaliation and discrimination against the

 Franchisees for insisting that defaults in their Unit Franchise Agreements (“UFAs”) be

 cured is not using “sound business judgment.” In re Pilgrim's Pride Corp., 403 B.R. 413,

 428 (Bankr. N.D. Tex. 2009). Debtors provide no logical methodology for selecting the

 Franchisees’ UFAs for rejection and fail to explain how the Franchisees’ UFAs are more

 burdensome than any other franchisee in the system. The Motion should be denied.


 1A copy of this decision is incorporated on pages 1 through 10 of the Appendix for the
 convenience of the Court. It should be noted the issues presented therein were not
 discussed or addressed by the Debtors in the Motion.
                                              1
Case 19-40067-elm11 Doc 168 Filed 03/13/19       Entered 03/13/19 18:19:38   Page 6 of 21



                                           IV.
                                 THE SALIENT FACTS
 A.    Relevant Background Giving Rise to Pre-Petition Litigation and Defaults in the
       UFAs.

       The Franchisees are owners and operators of small franchised cupcake bakeries

 known as Gigi’s Cupcakes located in several states throughout the U.S. The Franchisees

 were licensed various forms of intellectual property from the original franchisor non-

 debtor, Gigi’s Franchising, LLC (“Gigi’s Franchising”), through UFAs 2 so that the

 Franchisees could take advantage of the Gigi’s Cupcakes goodwill and benefit from the

 Gigi’s Cupcakes business model. Unbeknownst to the Franchisees, Gigi’s Franchising

 had fraudulently misrepresented the viability of the Gigi’s Cupcakes business model in

 the Franchisees’ respective Franchise Disclosure Documents.


       In 2016, Gigi’s Franchising sold the UFAs to Debtor Gigi’s Cupcakes, LLC

 (“Gigi’s”). 3 Approximately one year later in mid-2017 Gigi’s announced an abrupt

 system-wide 30% increase in prices for food, ingredients, and supplies that Franchisees

 were required to purchase through Gigi’s’ approved food distributors, including an 8%

 “proprietary markup” that was distributed directly to Gigi’s. In almost every case, the




 2The Franchisees hereby incorporate in pages 11 through 76 of the Appendix the UFA of
 4 Box, LLC, which is substantially similar to the UFAs of the other Franchisees.
 3 Technically, Debtor KeyCorp, LLC (“KeyCorp”) signed the Asset Purchase Agreement
 (“APA”) purchasing the UFAs, but contemporaneously with the closing of the APA,
 KeyCorp assigned its rights in the APA to Gigi’s. Franchisees reserve the right to argue
 in the future that KeyCorp held an equitable interest in the UFAs.
                                            2
Case 19-40067-elm11 Doc 168 Filed 03/13/19       Entered 03/13/19 18:19:38     Page 7 of 21



 prices the franchisees were required to pay were far above prices the general consuming

 public could obtain from a wholesale distributor such as Restaurant Depot.


        The drastic increase in cost of goods, combined with the already unviable business

 model, caused numerous Gigi’s franchisees across the country to go out of business in

 short order. The Franchisees in this action comprise some of the survivors who were

 fortunate enough to be the top performers in the Gigi’s Cupcakes system.


        Gigi’s’ abuses prompted some of the Franchisees and others in late 2017 to initiate

 the dispute resolution procedures in their respective UFAs, during which it was

 discovered that Gigi’s had been insolvent since at least 2016 and had nevertheless made

 numerous transfers to its sole owner, KeyCorp, and other subsidiaries of KeyCorp,

 including, but not limited to, Debtor Sovrano, LLC (“Sovrano”). KeyCorp and its various

 subsidiaries are owned, with few exceptions, solely by R.J. Phillips, Jr. (“Phillips”) and

 Kyle C. Mann (“Mann”).


        When it became clear that the Franchisees were going to sue the Debtors, Gigi’s

 preemptively sued several Franchisees in the U.S. District Court for the Northern District

 of Texas. It should be noted that Gigi’s did not at that time, or in any pre-petition

 litigation thereafter, seek to terminate the Franchisees’ UFAs like the Debtors do now

 with the instant Motion. Further, at no time have the Debtors asserted that the underlying

 litigation was unduly burdensome; indeed, it was Gigi’s who initiated preemptive

 litigation against the Franchisees.




                                             3
Case 19-40067-elm11 Doc 168 Filed 03/13/19          Entered 03/13/19 18:19:38      Page 8 of 21



         The Franchisees sued by Gigi’s counterclaimed, and the remaining Franchisees

 filed their own complaints against the Debtors and others in the U.S. District Court for

 the Northern District of Texas and in Texas state court. 4


         The Franchisees hereby incorporate into in pages 77 through 132 of the Appendix

 the Complaint of Sugarlips Bakery, LLC, which is representative of the various claims

 brought by the Franchisees. As described more fully in the Complaint the Franchisees

 assert claims for breach of contract against Gigi’s for, inter alia, its failure to account for

 advertising and marketing funds, failure to provide adequate supply-chain pricing,

 failure to provide servicing to the Franchisees, and failure to develop and support

 products.


         Subsequent to the commencement of litigation, Gigi’s initiated a national online

 shipping program designed to siphon revenue away from brick-and-mortar franchisees

 to the benefit of Gigi’s, which competition the Franchisees also assert is a breach of the

 UFAs.




 4 The following are citations to the cases between the Franchisees and the Debtors in the
 U.S. District Court for the Northern District of Texas: Gigi’s Cupcakes, LLC v. 4 Box, LLC,
 et al., Case No. 3:17-cv-3009; Gourmet Cupcakes, LLC, et al. v. Gigi’s Cupcakes, LLC, et al.,
 Case No. 3:18-cv-2826; Gigi’s Cupcakes, LLC v. JJM, LLC, et al., Case No. 3:17-cv-3012; Gigi’s
 Cupcakes, LLC v. Koumbari Dolce, LLC, et al., Case No. 3:17-cv-3010; Morgan Foods, Inc., et
 al. v. Gigi’s Cupcakes, LLC, et al., Case No. 3:18-cv-2828; Gigi’s Cupcakes, LLC v. Rylane
 Group, LLC, et al., Case No. 3:17-cv-3013; Sugarlips Bakery, LLC, et al. v. Gigi’s Cupcakes,
 LLC, et al., Case No. 3:18-cv-2843. The following citation is to a case between Franchisees
 in Texas and the Debtors in Texas state court, Dallas County division: Sugar on Top
 Corporation, et al. v. Gigi’s Cupcakes, LLC, et al., Case No. DC-18-16186.

                                               4
Case 19-40067-elm11 Doc 168 Filed 03/13/19        Entered 03/13/19 18:19:38     Page 9 of 21



 B.        Events Giving Rise to the Motion to Reject the Franchisees’ UFAs.

           It was discovered that Equity Bank (the “Bank”) issued a secured term loan of

 approximately $9,000,000 to Gigi’s shortly before the Debtors filed for Bankruptcy; it does

 not appear that Gigi’s repaid any portion the loan. The Bank is the single major secured

 creditor in this proceeding. It was also discovered that Phillips and Mann, the ultimate

 principals of the Debtors, executed personal guarantees of that loan to the Bank. (App. at

 139). 5


           The Debtors filed for Chapter 11 bankruptcy between January 4, 2019 and

 January 25, 2019. A sale of the Gigi’s Cupcakes franchise system to MTY Franchising

 USA, Inc. (the “Purchaser”) was proposed for a cash payment of $2,000,000.             On

 February 27, 2019 the Franchisees filed a written Objection expressing their intent to seek

 cures of the existing defaults in the UFAs. Prior to that date none of the Debtors had

 indicated in any way that the Franchisees’ particular UFAs were somehow more

 burdensome or onerous than any other franchisee in the Gigi’s Cupcakes system in any

 way. Nevertheless, on March 8, 2019 the Debtors filed the instant Motion asserting in

 conclusory fashion that the Franchisees’ UFAs—and no other franchisee—were

 burdensome and not beneficial to the Purchaser.


           The Franchisees are not opposed to the sale occurring; they simply want the

 defaults in their UFAs to be cured. The Franchisees are willing to agree to allow the UFAs




 5Evidence of the personal guarantees listed in Gigi’s’ Schedule H is incorporated into
 pages 133 through 140 of the Appendix.
                                              5
Case 19-40067-elm11 Doc 168 Filed 03/13/19        Entered 03/13/19 18:19:38     Page 10 of 21



 to be assumed and assigned to the buyer to facilitate the sale so long as the sale proceeds

 are placed in escrow pending a determination of the cure amounts, which Franchisees

 agree to limit the total cure amount to $2,000,000.


 C.     Franchisees’ Election to Retain Rights Pursuant to 11 U.S.C. § 365(n)(1)(B).


        Pursuant to 11 U.S.C. § 365(n)(1)(B) and the majority view expressed in In re SIMA

 Int'l, Inc., No. 17-21761 (JJT), 2018 WL 2293705 (Bankr. D. Conn. May 17, 2018), the

 Franchisees hereby elect to retain their rights to use Gigi’s’ intellectual property and

 trademarks in the event their UFAs are rejected.

                                             V.
                                       ARGUMENT
                                          POINT I
        THE MAJORITY VIEW IN THE UNITED STATES IS THAT THE
        FRANCHISEES MAY RETAIN THE RIGHT TO USE TRADEMARKS AND
        OTHER INTELLECTUAL PROPERTY AFTER THE LICENSE IS
        REJECTED PURSUANT TO 11 U.S.C. § 365(a).

        While the Franchisees believe that the Debtors’ rejection of the Franchisees’ UFAs

 is grounded more in retaliation than any legitimate business judgment as explained in

 Point II, infra, in any event, the Franchisees elect to retain their rights under the UFAs

 pursuant to 11 U.S.C. § 365(n)(1)(B) and the majority view relating to trademark licenses. 6




 6 It appears there is no controlling precedent in this jurisdiction regarding the effect of
 rejection to trademark licensees, and it is an issue of first impression.
                                              6
Case 19-40067-elm11 Doc 168 Filed 03/13/19            Entered 03/13/19 18:19:38   Page 11 of 21



          In a thorough and well-reasoned opinion that adopts the majority view of the

 Third Circuit, 7 Seventh Circuit, 8 and the District of Connecticut, 9 the court in In re SIMA,

 2018 WL 2293705 (App. at 1-10) 10 explained the history and purpose of 11 U.S.C. § 365(n)

 as well as the current state of the law regarding rejection of trademark licenses. The court

 in In re SIMA held that rejection of a trademark license is a breach—not a termination—

 by the licensor, so the trademark licensee looks to applicable state law 11 to determine

 whether the breach precludes the licensee from using the licensed trademarks. Id. at *8-

 *9.


          In In re SIMA, the debtor was the licensor of a proprietary and trademarked

 behavioral analysis system known as “SIMA.” Id. at *1. SIMA was licensed to non-debtor

 Marlys Hanson, Inc. (“MHI”) (the “SIMA License”), which license MHI used and relied

 on to create and develop a software adaption of SIMA known as “CAPS.” Id. at *2. The

 debtor subsequently filed a voluntary petition for relief under Chapter 7 of the

 Bankruptcy Code and made a motion to reject the SIMA Lease, asserting (like the Debtors

 in the case at bar) that rejection of the SIMA Lease would increase the value of the

 intellectual property in a bankruptcy sale. Id. MHI objected and elected pursuant to 11




 7   In re Exide Techs., 607 F.3d 957, 965 (3d Cir. 2010).
 8   Sunbeam Products, Inc. v. Chicago Am. Mfg., LLC, 686 F.3d 372 (7th Cir. 2012).
 9   In re SIMA, 2018 WL 2293705. (App. at 1-10).
 10The minority view is expressed by the First Circuit. In re Tempnology, LLC, 879 F.3d
 389 (1st Cir. 2018).
 11   The discussion related to applicable state law is discussed on page 12, infra.
                                                  7
Case 19-40067-elm11 Doc 168 Filed 03/13/19           Entered 03/13/19 18:19:38   Page 12 of 21



 U.S.C. § 365(n)(1)(B) to retain its rights to use the SIMA trademarks and the right of

 exclusivity granted in the SIMA Lease. Id.


        The court noted that Congressional enactment of 11 U.S.C. § 365(n) was a direct

 remedial response to the misguided Fourth Circuit decision in Lubrizol Enterprises, Inc. v.

 Richmond Metal Finishers, Inc., 756 F.2d 1043 (4th Cir. 1985) in which it was held that a

 technology licensee lost all rights to use the licensed technology upon rejection of the

 lease because the rejection amounted to breach and termination. In re SIMA, 2018 WL

 2293705 at *4.


        Under 11 U.S.C. § 365(n),

        (1) If the trustee rejects an executory contract 12 under which the debtor is a
        licensor of a right to intellectual property, the licensee under such contract
        may elect--
                                               ***
            (B) to retain its rights (including a right to enforce any exclusivity
            provision of such contract, but excluding any other right under
            applicable nonbankruptcy law to specific performance of such contract)
            under such contract and under any agreement supplementary to such
            contract, to such intellectual property (including any embodiment of
            such intellectual property to the extent protected by applicable
            nonbankruptcy law), as such rights existed immediately before the case
            commenced, for--
                  (i) the duration of such contract; and
                  (ii) any period for which such contract may be extended by the
                  licensee as of right under applicable nonbankruptcy law.




 12 There is no legitimate dispute that the UFAs are executory contracts because
 performance remains due from both Gigi’s and the Franchisees. See In re Dan Hixson
 Chevrolet Co., 12 B.R. 917, 923 (Bankr. N.D. Tex. 1981) (“[A]n executory contract is one in
 which ‘performance remains due to some extent on both sides; that is, when neither side
 has fully performed.’”).
                                                 8
Case 19-40067-elm11 Doc 168 Filed 03/13/19          Entered 03/13/19 18:19:38      Page 13 of 21



 Further, under 11 U.S.C. § 365(n)(2), “if the licensee elects to retain its rights, as described

 in paragraph (1)(B) of this subsection, under such contract—(A) the trustee shall allow the

 licensee to exercise such rights . . . .” (emphasis added). Likewise, upon written request

 of the licensee making the (n)(1)(B) election,

        the trustee shall--
            (A) to the extent provided in such contract, or any agreement
            supplementary to such contract, provide to the licensee any intellectual
            property (including such embodiment) held by the trustee; and
            (B) not interfere with the rights of the licensee as provided in such
            contract, or any agreement supplementary to such contract, to such
            intellectual property (including such embodiment) including any right
            to obtain such intellectual property (or such embodiment) from another
            entity.

 11 U.S.C. § 365(n)(3) (emphasis added).


         “Through this provision, Congress sought ‘to make clear that the rights of an

 intellectual property licensee to use the licensed property cannot be unilaterally cut off

 as a result of the rejection of the license pursuant to Section 365 in the event of the

 licensor’s bankruptcy.’” In re Exide Techs., 607 F.3d 957, 965 (3d Cir. 2010), as

 amended (June 24, 2010) (quoting S. Rep. No. 100-505, at 1 (1988), reprinted in 1988

 U.S.C.C.A.N. 3200, 3200).      “Thus, in the event that a bankrupt licensor rejects an

 intellectual property license, Section 365(n) would now explicitly allow a licensee to

 retain its licensed rights for the contract's duration, as such rights existed immediately

 prior to the bankruptcy.” In re SIMA, 2018 WL 2293705 at *4.


        However, because “trademarks” were not included in the definition of

 “intellectual property” in 11 U.S.C. § 101(35A), a number of courts concluded by

                                                9
Case 19-40067-elm11 Doc 168 Filed 03/13/19         Entered 03/13/19 18:19:38      Page 14 of 21



 “negative inference” that 11 U.S.C. § 365(n) was not intended to protect trademark

 licensees, and, as a result, the Lubrizol reasoning operated by default to cause trademark

 rights to lapse upon rejection of the trademark lease. Id. at *6. In 2012, the Seventh Circuit

 in Sunbeam Products, Inc. v. Chicago Am. Mfg., LLC, 686 F.3d 372 (7th Cir. 2012)

 contradicted the Lubrizol reasoning, holding that a plain reading of 11 U.S.C. § 365(g),

 which provides that a debtor is not subject to specific performance of a contract after the

 contract is rejected, does not imply that the trademark licensee’s rights are vaporized

 upon rejection. In re SIMA, 2018 WL 2293705 at *7. Rather, the Sunbeam court held that

 rejection acts as the licensor’s breach of contract without a termination, which

 consequently allows the licensee to continue using the trademark. Id.


        In 2014, the U.S. Bankruptcy Court for the District of New Jersey in In re Crumbs

 Bake Shop, Inc., 522 B.R. 766 (Bankr. D.N.J. 2014) rejected the “negative inference”

 approach and concluded that Congress’ omission of trademarks from the definition of

 intellectual property was meant to allow bankruptcy courts to use their equitable powers

 to decide on an ad hoc basis whether § 365(n) protects trademark licensees. In re SIMA,

 2018 WL 2293705 at *7.


        In a decision criticized by the court in In re SIMA, the First Circuit in In re

 Tempnology, LLC, 879 F.3d 389 (1st Cir. 2018) attempted to effectively resurrect the Lubrizol

 rationale by holding that allowing a trademark licensee to continue using the trademark

 after the license is rejected would place an undue burden on the debtor licensor to

 monitor the use of the trademark. In re SIMA, 2018 WL 2293705 at *7. The court in In re


                                              10
Case 19-40067-elm11 Doc 168 Filed 03/13/19         Entered 03/13/19 18:19:38      Page 15 of 21



 SIMA found this reasoning unpersuasive and contrary to clear Congressional intent “to

 rebalance the intellectual property rights of license counterparties.” Id.


        Finally, the court in In re SIMA adopted the reasoning of the Seventh Circuit in

 Sunbeam, holding that “[t]he effect of rejection of an executory contract or unexpired lease

 is limited to a breach or abandonment by the trustee or debtor in possession rather than

 a complete termination.” Id. at *8. “[R]ejection merely frees the estate from the obligation

 to perform; it does not make the contract disappear.” Id. Hence, the court in In re SIMA

 looked to governing state law to decide whether the debtor’s breach terminated MHI’s

 right to continue using the SIMA trademark after rejection of the SIMA License. Id.


        In the case at bar, the UFAs recite that the franchisor developed the right to

 license—and did license 13—to Franchisees

        a distinctive business format system (the “System”) for the establishment,
        development and operation of retail stores specializing in the preparation,
        packaging and sale of cupcakes and other foods, beverages, goods and
        services . . . that operate in locations that display distinctive trade names,
        trademarks, service marks, and other indicia of origin and interior and
        exterior trade dress (the “Proprietary Marks”) . . . .
        (App. at 13, Recital B, at A-1). 14 Hence, the UFAs license to the Franchisees trade

 secrets (e.g. proprietary recipes) subject to 11 U.S.C. § 365(n) as well as Gigi’s trademarks.


        In the absence of guiding Fifth Circuit precedent, this Court should adopt the

 reasoning of the In re SIMA court as well as the Seventh Circuit in Sunbeam; it is clear that


 13See App. at 13-14, Section 1.1 (Initial Grant), at A-1 through A-2. The same or
 substantially similar provision appears in all other UFAs of the Franchisees.
 14 The same or substantially similar recitation appears in all other UFAs of the
 Franchisees.
                                              11
Case 19-40067-elm11 Doc 168 Filed 03/13/19        Entered 03/13/19 18:19:38     Page 16 of 21



 the reasoning of Tempnology is contrary to the intention of Congress and would lead to a

 harsh and inequitable result. Thus, this Court should look to applicable state law to

 determine the effect of Gigi’s’ breach of the UFAs. Here, the UFAs each provide that

 Tennessee law governs; however, the laws of Indiana, North Dakota, Arkansas, Ohio,

 and Texas have statutes that may override and void the choice of law provisions in the

 UFAs of Franchisees in those states.


        Under Tennessee law, a material breach gives the non-breaching party the option

 to terminate the contract but does not necessarily cause the termination of a contract. See

 M & M Elec. Contractor, Inc. v. Cumberland Elec. Membership Corp., 529 S.W.3d 413, 424

 (Tenn. Ct. App. 2016). Likewise, the laws of the Indiana, North Dakota, Arkansas, Ohio,

 and Texas provide the same. See Grayling Lumber Co. v. Hemingway, 194 S.W. 508, 509

 (Ark. 1917); Scott-Reitz Ltd. v. Rein Warsaw Assocs., 658 N.E.2d 98, 103–04 (Ind. Ct. App.

 1995); Riedlinger v. Steam Bros., Inc., 826 N.W.2d 340, 349 (N.D. 2013); Wilson v. Kreusch,

 675 N.E.2d 571, 576 (Ohio App. 1996); Chilton Ins. Co. v. Pate & Pate Enterprises, Inc., 930

 S.W.2d 877, 887–88 (Tex. App. 1996), writ denied (Feb. 13, 1998).


        Hence, the Franchisees should not be required to treat the UFAs as terminated and

 should be allowed to continue using Gigi’s’ trademarks and other intellectual property.

                                          POINT II
        DEBTORS’ REJECTION OF THE FRANCHISEES’ UFAs IS A BAD FAITH
        RETALIATION THAT DISCRIMINATES AGAINST THE FRANCHISEES
        FOR INSISTING THAT DEFAULTS IN THE UFAs BE CURED. MALICE
        IS NOT SOUND BUSINESS JUDGMENT.




                                             12
Case 19-40067-elm11 Doc 168 Filed 03/13/19         Entered 03/13/19 18:19:38      Page 17 of 21



        In a bare-bones conclusory recitation in paragraphs 10, 15, and 16 of the Motion

 that rejection of the Franchisees’ UFAs is within the Debtors’ “sound business judgment,”

 the Debtors avoid revealing the true purpose for the Motion: to be punitive and to

 retaliate against the Franchisees for insisting that the defaults in their UFAs be cured prior

 to their assumption and assignment to the Purchaser.


        There is no legitimate reason why the Debtors should be concerned about litigating

 the merits of and cure amounts for the defaulted UFAs: the Bank is a secured creditor for

 over $9,000,000, and it is obvious that no amount of the $2,000,000 purchase price will be

 available to the bankruptcy estate for distribution to general unsecured creditors. Hence,

 it is only the Bank and the Franchisees—not the Debtors—who should be concerned

 about who receives what portion of the $2,000,000.


        The reason for the Debtors’ retaliatory rejection of the Franchisees’ UFAs becomes

 clear when observing that the Debtors’ ultimate principals, Phillips and Mann, signed

 personal guarantees to the Bank (App. at 139), giving the Debtors and their principals an

 incentive to ensure the Bank gets repaid as much as possible from the purchase price. In

 other words, the more money the Bank receives from the purchase price, the less money

 Phillips and Mann will personally need to repay the Bank. By rejecting the UFAs whose

 Franchisees seek to have their defaults cured with cash, Phillips and Mann achieve their

 hidden objective. This sort of collusion between the Debtors and their insiders is the

 epitome of bad faith.




                                              13
Case 19-40067-elm11 Doc 168 Filed 03/13/19        Entered 03/13/19 18:19:38     Page 18 of 21



        It is no coincidence that the only UFAs selected for rejection are those belonging to

 the Franchisees who have been engaged in pre-petition litigation with the Debtors and

 who recently indicated their objection to the sale if the defaults in their UFAs were not

 cured. Debtors state in conclusory fashion in Paragraph 15 of the Motion that they have

 “evaluated which contracts and leases are beneficial to a potential purchaser” and that

 the Franchisees’ UFAs are “not necessarily beneficial to the estates nor are they

 necessarily beneficial to a potential purchaser.”


        However, the Motion identifies no methodology for rejecting the UFAs of

 Franchisees, who comprise roughly 18% of the top performing stores in the Gigi’s

 Cupcakes system. Also absent from the Motion is any explanation regarding how the

 Franchisees’ particular UFAs are more financially burdensome than other franchisees in

 the Gigi’s Cupcakes system or how a potential buyer would be benefitted by purchasing

 fewer royalty-producing UFAs from the top performing Franchisees in the system. 15 This

 is not an allegation that has ever been made by the Debtors in any pre-petition litigation

 to date.


        Indeed, the Debtors admitted in Paragraph 10 that the only reason they seek to

 reject the Franchisees’ UFAs is because the Franchisees insisted that the defaults in their

 UFAs be cured and the Debtors do not wish to delay the sale. If the Debtors were willing




 15If the Purchaser is willing to pay the same price for roughly 18% less royalty revenue
 than it was anticipating before the Motion, Franchisees suspect there is an ulterior motive
 for the sale and an element of collusion between the Debtors and the Purchaser that
 should be examined by the Court.
                                             14
Case 19-40067-elm11 Doc 168 Filed 03/13/19         Entered 03/13/19 18:19:38     Page 19 of 21



 to assume and assign the Franchisees’ UFAs before—but not after—the Franchisees’

 objection, it is logical to conclude that it was the Franchisees’ objection that prompted the

 Motion. This is retaliation. The Debtors seem to rely heavily on a misplaced aspiration

 that incanting the words “sound business judgment” in a motion is enough to avoid

 scrutiny of the Debtors’ decision.


        “In applying the business judgment rule in deciding whether to grant a debtor’s

 motion to reject a contract a court is not adjured to blindly accept, but rather only to show

 proper deference to the business judgment of the debtor’s management.” In re Pilgrim's

 Pride Corp., 403 B.R. 413, 426 (Bankr. N.D. Tex. 2009). The Court’s role is not simply to be

 a rubber stamp. Id. at n.31. Rather, “a bankruptcy court sits as an overseer of the wisdom

 with which the bankruptcy estate’s property is being managed by the trustee or debtor-

 in-possession. . . . The court must ensure the decision-making process used by a debtor

 in possession in exercising its powers under the Code is a sensible one.” Id. at 427. “[A]

 decision to reject may not be the result of whim, caprice or bad faith.” Id. “If Debtors

 have better or approximately equal economic options and selected the . . . contracts

 for rejection on a discriminatory or retaliatory basis, their decision-making process was not

 rational” and the Motion should be denied. Id. at 428 (emphasis added).


        It is clear from the lack of methodology or explanation in the Debtors’ Motion and

 the dubious motives of the Debtors and their principals that their request to reject the

 Franchisees’ UFAs is not based on “sound business judgment” but, rather, is a product




                                              15
Case 19-40067-elm11 Doc 168 Filed 03/13/19        Entered 03/13/19 18:19:38    Page 20 of 21



 of bad faith and capricious retaliation and discrimination. The Motion should be denied.

 See id. at 428.

                                            VI.
                                     CONCLUSION

        If the Court does not deny the Motion, the Court should issue an order authorizing

 the Franchisees to retain their rights in Gigi’s’ intellectual property—including Gigi’s’

 trademarks.       However, because it is clear that the Debtors are retaliating and

 discriminating against the Franchisees for insisting their UFAs be cured of defaults, and

 because the Debtors are not using their business judgment in seeking to reject the

 Franchisees’ UFAs, the Court should deny the Motion.




        DATED: March 13, 2019                      Respectfully submitted,


                                                  COHEN, LLC


                                             By: /s/ Jeffrey Cohen
                                                Jeffrey Cohen, Esq.**
                                                Anthony Garcia, Esq.**
                                                COHEN, LLC
                                                1600 Broadway, Suite 1660
                                                Denver, Colorado 80202
                                                Tel: (303) 524.3636
                                                Email: jcohen@cohentrial.com
                                                        agarcia@cohentrial.com
                                                  Attorneys for Certain Gigi’s Cupcakes, LLC
                                                  Franchisees
                                                  ** Admitted Pro Hac Vice




                                            16
Case 19-40067-elm11 Doc 168 Filed 03/13/19     Entered 03/13/19 18:19:38   Page 21 of 21




                              CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that on March 13, 2019 the foregoing document
 was electronically filed and served via PACER/ECF to all persons entitled to notice.


                                                     /s/ Anthony A. Garcia, Esq.




                                          17
